Citation Nr: 1411174	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  08-24 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to December 1986.

She appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which reopened, and then granted, her claim for service connection for anxiety disorder, not otherwise specified (NOS).  The RO assigned an initial 30 percent rating for this disability retroactively effective from August 21, 2006, the date of receipt of this claim.  In response, she appealed for a higher initial rating for this disability and for an earlier effective date for the grant of service connection for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); see also Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

As support for these claims, she testified at a videoconference hearing in June 2010 before the undersigned Veterans Law Judge of the Board.  In the course of her hearing testimony, she and her representative additionally alleged that she was unemployable because of the anxiety disorder, NOS.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  In Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the U.S. Court of Appeals for Veterans Claims (Court/CAVC) determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his posttraumatic stress disorder (PTSD).  Citing Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court reasoned that a request for a TDIU is not a separate claim for benefits, rather an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.

But as the Court explained in Rice, if the Board determines the TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  Remands to the RO generally are via the Appeals Management Center (AMC).  VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

Therefore, in an August 2010 decision, the Board went ahead and adjudicated, albeit denied, the claim for an effective date earlier than August 21, 2006, for the grant of service connection for the anxiety disorder, NOS, but remanded the remaining claims for a higher initial rating for this disability and a TDIU for further development and consideration.

Upon receiving the file back from the AMC, the Board issued a decision in October 2012 increasing the initial rating for the anxiety disorder, NOS, from 30 to 70 percent.  The derivative TDIU claim required still further development, however, so the Board again remanded this claim to the RO via the AMC.

The AMC completed the requested additional development of this derivative TDIU claim, which included obtaining a medical opinion in December 2012 regarding the determinative issue of employability.  And after considering this medical opinion on this dispositive issue, the AMC provided the Veteran another supplemental statement of the case (SSOC) in January 2013 continuing to deny this remaining claim, and thereafter returned the file to the Board for further appellate consideration of this remaining claim.

The Board issued a decision in March 2012 denying this derivative TDIU claim, and the Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  A private attorney represented the Veteran in her appeal to the Court and the Veteran's attorney, along with VA's Office of General Counsel, representing the Secretary, filed a Joint Motion in July 2013 asking the Court to vacate the Board's decision denying this derivative TDIU claim and to remand (send back) this claim to the Board for further development and readjudication in compliance with directives specified in the Joint Motion.  In an Order issued just a few days later in July 2013, the Court granted this Joint Motion to remand this claim back to the Board for further proceedings, and the Court since has returned the file to the Board.

Since the Court's July 2013 Order, the Veteran has submitted additional evidence.  This evidence includes the January 2014 determination of a VA Vocational Rehabilitation Counselor that the Veteran is not able to participate in the VA Vocational Rehabilitation Program due to her unemployability related to her service-connected disabilities.  In an accompanying statement dated in January 2014, the Veteran requested that the RO, rather than the Board, initially consider this additional evidence.  However, in a subsequent February 2014 appellate brief, the Veteran's representative waived the right to have the RO initially consider this additional evidence, preferring instead that the Board do so in the first instance.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).

Despite this, and in order to allow the Board to address failings in its prior decision, which the Joint Motion cited as the reasons for vacating that prior decision, the Board is remanding this TDIU claim for supplemental comment concerning whether the Veteran's service-connected anxiety disorder precludes her from obtaining and maintaining what could be considered substantially gainful employment versus just marginal employment, in comparison, so as to, in turn, warrant the granting of her TDIU claim.

A portion of the Veteran's records are in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Because this appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's claim should take into consideration the existence of this electronic record.  Indeed, VA is in the process of transitioning to another, even newer, electronic claims processing system - the Veterans Benefits Management System (VBMS) - with the hope that it will allow for even faster processing of claims for benefits.

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The record as it stands is inadequate to address the concerns of the Joint Motion in terms of whether the Veteran is unemployable on account of her service-connected anxiety disorder.

As already alluded to, service connection is currently in effect for her anxiety disorder, NOS, rated as 70-percent disabling.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9413.  Thus, she meets the threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU, that is, without instead having to resort to the special extra-schedular provisions of subpart (b).

In electing to remand this derivative TDIU claim in October 2012, the Board determined that an additional medical opinion was needed to assist in determining whether the Veteran's service-connected disability (the anxiety disorder, NOS, is her only service-connected disability) precludes all forms of substantially gainful employment given her level of education, prior work experience and training, and individual circumstances, but not her advancing age and occupational impairment attributable to disabilities that are not service connected.  See Beaty v. Brown, 6 Vet. App. 532 (1994); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); and Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

After being specifically asked in that prior October 2012 remand to comment on this determinative issue of whether the Veteran is unemployable on account of her service-connected disability, a VA compensation examiner responded in December 2012 that the Veteran "demonstrated that she has the motivation to engage in meaningful activity and has the physical ability to do this," despite her psychiatric condition.  Indeed the December 2012 VA examiner concluded that the Veteran does not meet the criteria for a TDIU, based on her review of the claims file and her examination of the Veteran, which included a detailed history and list of symptoms described by the Veteran.  The rationale for her opinion included the following factors:  (1) the Veteran reported a strong need to get out of her home and engage in meaningful activity, despite her frustrations in accessing and utilizing public transportation; (2) during the examination, she demonstrated the motivation to engage in meaningful activity and the physical ability to do this despite her fatigue; (3) although the Veteran reported concentration and memory difficulties attributable to her psychiatric disability, there was no indication that anything other than emotional factors contributed to these problems; (4) the Veteran reported she was impaired most in fast-paced work environment, but there are many slow-paced work environments that exist commensurate with the Veteran's training, talents and abilities (Good Will Industries and other similar retail thrift outlets were mentioned as examples); (5) other work environments can be made into a slower-paced work environment by offering part-time employment; (6) the Veteran would benefit from the services of a Vocational Rehabilitation Specialist, which are available through VA and the state, for assistance with job searching and placement, and, never having attempted this type of treatment modality, one does not know what her progress would be if she attempted to obtain such help; and (7) the Veteran has an advanced degree although it is not marketable (no jobs specifically for a graduate or generalist in a liberal arts study program).

Primarily relying on this VA medical opinion, the Board then denied this TDIU claim in March 2013.  In denying the claim by concluding, based on that VA medical opinion, that the Veteran is still capable of obtaining and maintaining employment, albeit with certain accepted restrictions in terms of what is and is not feasibly required of her, the Board determined that the type of employment environment necessary to accommodate her needs would not equate to just marginal employment versus employment, instead, that is substantially gainful.  See 38 C.F.R. § 4.18 (2013).


As the Board explained, while the regulations do not define "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . . ."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.


Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a 
facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

Requiring a Veteran to prove that she is 100-percent, i.e., totally unemployable is different than requiring she prove that she cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that she prove 100-percent unemployability leaves no flexibility.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

But all of that said, to receive a TDIU, the Veteran's service-connected disability, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that she is indeed incapable of performing the physical and mental acts required by employment and is not based solely on whether she is unemployed or has difficulty obtaining employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes her situation outside the norm since VA's Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  See, too, 38 C.F.R. §§ 4.1, 4.15.  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.


The July 2013 Court-granted Joint Motion acknowledged the Board had discussed the December 2012 VA examiner's opinion that the Veteran is capable of obtaining and maintaining employment, albeit with some measure of accommodation.  However, according to the Joint Motion, although the Board mentioned her prior work history and levels of education, the decision failed to adequately address how her work history and level of education would affect her ability to secure and follow a substantially gainful occupation.  Moreover, according to the Joint Motion, the Board's decision did not sufficiently discuss the determination that the Veteran "is capable of employment that is more substantial than the less-than-meaningful employment described by the VA examiner."  Further, the Joint Motion stated that the Board had failed to adequately discuss the examiner's determination that the Veteran's general studies degree was not marketable, and had failed to adequately explain the "conclusion that [the Veteran] is capable of obtaining substantially gainful employment within the confines of the limitations imposed by her disability, despite her lack of marketable educational experience."  The Board therefore, according to the Joint Motion, should address how her service-connected disability, work history, and education affect her ability to follow a substantially gainful occupation in the type of job still believed to be feasible given her limitations.

Unfortunately, neither the December 2012 VA examination report and opinion nor any of the additional mental health examination reports of record, including those dated in September 2007, November 2010, and January 2012, adequately address the questions posed in the Joint Motion for Remand.  What remains unclear, then, given these several points noted in the Joint Motion, is whether the Veteran actually being expected to work in a capacity that is within the confines of the limitations imposed by her disability is truly a reasonable possibility or expectation given her level of education, prior work experience and training, etc., and whether such an occupation could be considered substantially gainful employment versus just marginal in comparison.


In this regard, the Veteran has submitted a January 2014 determination of a VA Vocational Rehabilitation Counselor, as already alluded to above, which states that the Veteran's "disabilities make it unreasonable to expect that [she] could use [the Vocational Rehabilitation] program to get and keep competitive employment."  The Vocational Counselor further stated that he based his determination on information obtained from VA and from an interview with the Veteran, which together "indicated that [she is] unable to prepare for, obtain, or maintain suitable employment at this time due to the severity of [her] service-connected disabilities."  While this determination is supportive of the Veteran's assertion that she is unable to work due to her service-connected anxiety disorder, the Vocational Counselor provided no rationale for the determination, failing to indicate why he determined that the Veteran was not suited for the program when the December 2012 VA psychologist determined that Vocational Rehabilitation would benefit the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Bloom v. West, 12 Vet. App. 185, 187 (1999).  Additionally, this opinion was reached in the context of determining whether the Veteran qualified for the program.  Thus, in the absence of any supporting rationale or indication of the underlying basis for the Vocational Counselor's opinion, it does not provide sufficient information to allow the Board to decide the case.  See generally Bloom v. West, 12 Vet. App. 185, 187 (1999) (recognizing that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See also Guerrieri v. Brown, 4 Vet. App. 467, 270-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the Veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches).  See, too, Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).


Additional comment is thus required to assist in making this important determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Therefore, the Board finds that the Veteran should be provided a social and industrial survey to better address the determinative issue of employability, especially considering the apparently divergent conclusions adduced in the December 2012 VA examination report and the January 2014 VA Vocational Rehabilitation Counselor's determination declining the Veteran's request to participate in the program.

Finally, the Board sees that, in a January 2014 statement, the Veteran initially requested remand for RO review of this documentation as the Agency of Original Jurisdiction (AOJ) and expressed her desire to obtain the Vocational Counselor's notes from her meeting, but then in a February 2014 appellate brief her representative waived RO consideration of the evidence.  The Veteran has not submitted any additional evidence.  On remand, then, these additional records concerning her VA Vocational Rehabilitation, and any other more recent records concerning her service-connected anxiety disorder, NOS, should be obtained.  

Accordingly, this derivative TDIU claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her service-connected anxiety-disorder, NOS.  Then take appropriate steps to secure copies of any treatment records identified by the Veteran that are not currently in the file, including all VA treatment records and any private treatment records for which she has furnished the necessary authorization.  

A specific request should be made for:  (1) any treatment records from the VA Medical Center (VAMC) in Mountain Home, Tennessee, dated since November 2012; and (2) any pertinent VA Vocational Rehabilitation records, including specifically any notes pertaining to the December 17, 2013 meeting between the Veteran and a VA Vocational Rehabilitation Counselor.

Then associate all paper records obtained with the claims file or, in the alternative, associate an electronic copy of these records with the "Virtual VA" e-folder.

If any of these records cannot be obtained, all efforts to obtain them must be documented in the claims file, including any negative responses received, and the Veteran must be appropriately notified.

2.  Upon receipt of all additional records, provide the Veteran a VA social and industrial survey to further ascertain the impact of her service-connected anxiety disorder, NOS, on her ability to obtain and maintain substantially gainful (as opposed to just marginal) employment.

All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  In conjunction with the survey, the claims folder must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the report of the examiner.


The examiner must address the likelihood (very likely, as likely as not, or unlikely) the Veteran's service-connected anxiety disorder, NOS, would preclude her from obtaining or retaining substantially gainful employment consistent with her education and occupational experience.  The examiner is further advised that the claim must be considered in the context of the Veteran's individual circumstances, not whether an average person would be capable of obtaining or retaining substantially gainful employment. 

The examiner is asked to consider the definitions of "substantially gainful" versus "marginal employment" as discussed above in the body of this remand.

If it is the examiner's opinion that the Veteran's service-connected disability does not render her unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with her service-connected anxiety disorder, NOS, given her skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the survey report.

3.  Upon completion of this and any other necessary development, readjudicate this derivative TDIU claim.  If this claim continues to be denied, send the Veteran another SSOC and give her time to respond to it before returning the file to the Board for further appellate consideration of this claim.


By this remand, the Board intimates no opinion as to any final outcome warranted concerning this claim.  The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, her cooperation in VA's efforts to develop her claim, including in the VA social and industrial survey being requested, is paramount.  She is also advised that failure to report for any scheduled examination, such as this survey, may result in the denial of this claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

